BELCHER, Commissioner.
Upon a plea of guilty before the court to the offense of transporting intoxicating liquor in a dry area, appellant’s punishment was assessed at a fine of $100.
No statement of facts of the evidence, if any, accompanies the record.
Appellant timely objected to the information on the ground that the offense attempted to be charged therein was not set forth in plain and intelligible words, which objection was overruled by the trial court and exception reserved.
We have examined the information and find it to be in substantial conformity to Sec. 864, Wilson’s Texas Criminal Forms, Sixth Ed.
No other bills of exception appear in the record.
The judgment is affirmed.